Citation Nr: 0334920	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-12 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for myofascial pain syndrome, left ankle.   

3.  Entitlement to an effective date earlier than March 4, 
2002, for the grant of service connection for myofascial pain 
syndrome, left ankle.  


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to July 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating action of the RO which 
granted service connection and assigned a 10 percent 
disability evaluation for myofascial pain syndrome, left 
ankle, effective from March 4, 2002, and denied a claim for 
service connection for a right ankle disability.  A notice of 
disagreement (NOD) with regard to the right ankle disability 
was received in August 2002 and the RO issued a statement of 
the case (SOC) addressing that claim in September 2002.  The 
veteran submitted a substantive appeal as to that claim later 
that same month.  The RO accepted the VA Form 9 submitted in 
September 2002 as an NOD as to the evaluation of the left 
ankle disability and the effective date of the grant of 
service connection.  The RO issued an SOC addressing those 
issues in August 2003 and the veteran perfected those appeals 
in September 2003.  

As the appeal regarding the evaluation of the service-
connected left ankle disability involves an original claim, 
the Board has framed the issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board's decision on the claims for service connection and 
earlier effective date are set forth below; however, the 
claim for a higher initial rating for the left ankle 
disability is addressed in the remand following the decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection and for an 
earlier effective date has been accomplished.  

2.  Competent medical evidence indicates that the veteran's 
right ankle disability may be causally related to the 
service-connected myofascial pain syndrome, left ankle, and 
there is no contrary evidence of record.

3.  The veteran filed a claim for service connection for a 
left ankle disability on March 4, 2002, and there exists no 
earlier communication or action indicating an intent to apply 
for VA benefits which identifies the benefit sought.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
right ankle disability is proximately due to or the result of 
the veteran's service-connected myofascial pain syndrome, 
left ankle.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2003).

2.  The claim for an effective date earlier than March 4, 
2002, for a grant of service connection for myofascial pain 
syndrome, left ankle lacks legal merit.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim of service 
connection for a right ankle disability, the Board finds all 
notification and development action needed to fairly 
adjudicate that claim has been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1995).  

As for the earlier effective date claim, the Board notes that 
the veteran has been notified of the reasons for the denial 
of the claim, and has been afforded the opportunity to 
present evidence and argument with respect to the claim.  
Moreover, the Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim for an 
earlier effective date lacks legal merit; hence, the duties 
to notify and assist imposed by the VCAA are not applicable 
in this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

II.  Service Connection

In the July 2002 rating action presently on appeal, service 
connection was granted and a 10 percent rating assigned for 
myofascial pain syndrome, left ankle.  The veteran contends 
that he has a right ankle disability which is related to the 
service-connected left ankle disability.

The veteran underwent VA examination in July 2002, at which 
time the history of his in-service left ankle injury was 
reviewed.  The veteran reported that he had recently lost him 
job because he had to miss too much time due to "both 
ankles."  He also reported that he took over-the-counter 
pain medication intermittently.  

On physical examination, the examiner noted guarding of the 
right ankle with reduced range of motion.  There was no 
deformity or ankylosis found.  The examiner noted tenderness 
in the soft tissues of the soles of both feet.  With regard 
to the veteran's assertion that favoring the left ankle 
caused strain on the right ankle, the examiner did not find 
that to be the case.  Rather, the examiner felt the veteran 
had a definite pes plane grade 2 without pronation in both 
feet and that he likely had plantar fasciitis.  The examiner 
further opined that, following the original injury, the 
veteran "has developed a myofascial pain syndrome in both 
ankles."  The examiner noted some soft tissue tenderness and 
pain in the right ankle which the examiner ascribed to a 
"combination of myofascial pain syndrome and plantar 
fasciitis."  The diagnostic impression included myofascial 
pain syndrome in the right ankle...and favoring the left may 
have aggravated that."  X-ray studies revealed small 
subarticular lucency of the lateral talar dome, suggestive of 
osteochondritis dissecans.  The report of an MRI study 
conducted after the VA examination included an impression of 
osteochondral defect dome of the talus of the right ankle.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2002); Harder v. Brown, 
5 Vet. App. 183, 187 (1993). 

In this case, the report of the July 2002 VA examination 
includes the examiner's opinion that the veteran has a right 
ankle disability (specifically, myofascial pain syndrome) 
that may be causally related to his service-connected left 
ankle disability.  The examiner noted that the veteran 
developed the syndrome following his initial injury (noted to 
be to the left ankle) and further noted that favoring the 
left ankle may have aggravated the right ankle.  The examiner 
also indicated that the right ankle disability may be less 
severe than the left.  Nevertheless, the opinion that the 
conditions may be causally related is not otherwise 
contradicted by other medical evidence or opinion on file in 
this matter.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Under the circumstances of this case, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that the criteria for a grant of 
secondary service connection for a right ankle disability are 
met. 

III.  Earlier Effective Date

The veteran's Application for Compensation and/or Pension was 
submitted to the RO via the Internet on March 4, 2002.  On 
his application for benefits, the veteran reported that he 
had not previously filed a claim for compensation with VA.  
In a letter to the veteran dated March 5, 2002, the RO 
acknowledged receipt of his On Line Application and requested 
that he return the enclosed Special Signature Page.  The 
signed page, returned by the veteran shortly thereafter, 
noted that his application was received on March 4, 2002, and 
included the application confirmation number.  

Evidence associated with the claims file includes the 
veteran's service medical records, his statements submitted 
in support of the present claim and the report of a July 2002 
VA examination.  In the July 2002 rating action on appeal, 
the RO granted service connection for a left ankle 
disability, effective from March 4, 2002.  

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a);  
38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

The veteran asserts that his benefits should be paid 
effective from July 1994, his date of separation from 
service; however, a review of the claims file reveals no 
evidence of a claim of service connection for a left ankle 
disability within one year of separation from service and the 
veteran has not contended that he filed such a claim.  The 
Board also notes that the veteran has not alleged, and the 
record does not reveal, that there was any correspondence 
from the veteran indicating an intent to file a claim for 
service connection for a left ankle disability until the on-
line application was received in March 2002.  

As noted above, the statute specifically provides that the 
effective date is contingent upon the date of application, 
which is, in these circumstances, dispositive of the 
veteran's claim.  Therefore, the Board finds that the date of 
March 4, 2002, is correct for the grant of service connection 
for myofascial pain syndrome, left ankle and there is no 
legal basis for an effective date prior to that date.  Where, 
as here, the law and not the evidence is dispositive, the 
appeal must be terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for a right ankle disability, as secondary 
to service-connected myofascial pain syndrome, left ankle, is 
granted.

An effective date earlier than March 4, 2002, for the grant 
of service connection for myofascial pain syndrome, left 
ankle, is denied.




REMAND

The Board finds that additional RO action on the claim for a 
higher rating for service-connected left ankle disability is 
warranted.

On the VA Form 9 received in September 2003, the veteran 
referred to having discussed his ankle disabilities with a 
private physician.  It is unclear at present whether the 
veteran received treatment from that physician; however, to 
date, the RO has not contacted the veteran to determine if 
that is the case, nor has the RO attempted to obtain any 
existing, pertinent treatment records.  The duty to assist 
required of VA under the VCAA includes making reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  See 38 U.S.C. § 5103A(b).  

Given the likelihood that there are more recent treatment 
records to be obtained, the Board finds that another VA 
examination is needed to properly adjudicate the claim on 
appeal.  See 38 C.F.R. § 4.2.  The Board also finds that 
detailed clinical findings as to the extent of functional 
loss due to pain and other factors, to include with repeated 
use and during flare-ups, would be helpful in evaluating the 
left ankle disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The veteran is 
hereby advised that a failure to report to any such scheduled 
evaluation, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled evaluation, the RO should obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the evaluation sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
evaluation, the RO should give the veteran another 
opportunity to present additional information and/or evidence 
in support of his claim.  In a March 2003 letter, the RO 
notified the veteran of the duties to notify and assist 
imposed by the VCAA in connection with his claim for a higher 
initial evaluation for his left ankle disability.  In that 
letter, the RO requested that the veteran provide information 
and, if necessary, authorization, to permit it to obtain 
pertinent outstanding records, or that the veteran provide 
the evidence, himself.  The RO's letter indicated a 30-day 
time period within which the veteran was allowed to submit 
additional evidence.  

The Board notes, however, that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (the implementing regulation) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the VCAA is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The RO letter soliciting information and/or evidence from the 
veteran referred to above included a shorter time period for 
response than that provided by statute.  Therefore, since 
this case is being remanded for the additional development 
described above, the Board finds that the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  Adjudication of the 
claim for higher evaluation should include specific 
consideration of "staged rating" (i.e., assignment of 
separate ratings for separate periods of time based on the 
facts found), pursuant to the Fenderson decision, cited to 
above. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and, if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
request that the veteran identify the 
private physician referred to in the VA 
Form 9 received in September 2003 and 
indicate whether that physician treated 
the veteran for his left ankle 
disability.  The RO should also invite 
the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination of the left ankle.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examination report should fully set 
forth the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the left ankle.  Both active 
and passive range of motion should be 
reported.  The examiner should indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected left ankle disability.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should set forth along 
examination findings, along with the 
complete rationale for the comments made, 
in a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled evaluation, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the evaluation sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

7.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim a higher 
initial rating for myofascial pain 
syndrome, left ankle in light of all 
pertinent evidence and legal authority.  
The RO must also document its 
consideration of whether "staged 
rating," pursuant to the Fenderson 
decision, is warranted.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO's 
determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



